AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________


                        James Thomas                           )
                             Plaintiff                         )
                                v.                             )      Case No. 2:19-CV-01224-JPS
           Baldwin & Lyons, Inc and Brinks Inc                 )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Middlesex Insurance Company                                                                                   .


Date:          09/06/2019                                                              /s/ Phillip C. Theesfeld
                                                                                         Attorney’s signature


                                                                                   Phillip C. Theesfeld 1021441
                                                                                     Printed name and bar number

                                                                                   2675 N Mayfair Rd Suite 600
                                                                                      Milwaukee, WI 53226

                                                                                               Address

                                                                                      ptheefeld@yostbaill.com
                                                                                            E-mail address

                                                                                          (414) 259-0600
                                                                                          Telephone number

                                                                                          (414) 259-0610
                                                                                             FAX number




                       Case 2:19-cv-01224-JPS Filed 09/06/19 Page 1 of 1 Document 9
